El Juez Asociado Señor Rigau
emitió la opinión del Tribunal.
La parte recurrente presentó demanda contra “Antonio Escóbales por sí y en representación de su hijo menor Adal-berto Escóbales Ruiz.” Ambos demandados fueron debida-mente emplazados. Las alegaciones de la demanda aducen causa de acción contra el “co-demandado Adalberto Escóbales Ruiz” pero no contra' su padre, Antonio Escóbales. Se alega *174que la negligencia del “codemandado Adalberto Escóbales Ruiz” fue la causa de un accidente automovilístico. La parte demandada contestó la demanda aduciendo entre otras cosas la defensa de que la demanda no impone causa de acción contra “los demandados” que justifique la concesión de un remedio. El tribunal, en vista de dicha defensa se expresó en los siguientes términos:
“Leída la demanda no hay un solo sitio en el cuerpo de la misma donde se mencione a Antonio Escóbales; por <lo que, se declara con lugar la moción de desestimación en cuanto al co-demandado Antonio Escóbales y se le concede a la parte deman-dante un término de 20 días para enmendar la demanda, si es que procede en derecho.”
Entonces la parte recurrente presentó demanda enmen-dada contra “Antonio Escóbales y su hijo menor de edad Adalberto Escóbales Ruiz, bajo su patria potestad.” En las alegaciones se reprodujo la negligencia de Adalberto Escóbales y en cuanto a Antonio Escóbales se alegó que él es dueño del vehículo conducido por Adalberto Escóbales; que éste lo con-dujo con su consentimiento expreso; y que el susodicho Antonio Escóbales es padre, con patria potestad, de Adalberto Escó-bales.
La parte recurrida radicó moción de desestimación en cuanto a Antonio Escóbales aduciendo que la acción en cuanto a él estaba prescrita porque fue en la demanda enmendada cuando por primera vez se le imputó responsabilidad a él y había transcurrido en exceso de un año desde que ocurrió el accidente hasta la presentación de dicha demanda enmendada. Luego de varios incidentes procesales los recurrentes unieron al expediente copia de un documento presentado en el Departa-mento de Obras Públicas mediante el cual Antonio Escóbales se hacía responsable de los daños que Adalberto Escóbales causara en la operación de vehículos de motor hasta que éste cumpliera 18 años de edad. Se aduce que Adalberto Escóbales tenía 17 años de edad a la fecha del accidente. Véase la See. *1753-103 de la Ley de Vehículos y Tránsito, Ley Núm. 141 de 20 julio 1960 (9 L.P.R.A. see. 653 in fine) y Santiago Cruz v. Hernández Andino, 91 D.P.R. 709 (1965).
El tribunal de instancia declaró con lugar la moción de desestimación en cuanto a Antonio Escóbales, apoyándose en el caso Bithorn v. Santana, 68 D.P.R. 300 (1948). Expresó que aunque en la demanda original aparecía Antonio Escó-bales en el epígrafe como demandado, “en ninguno de los párrafos de la demanda siquiera se nombra a Antonio Escó-bales, y mucho menos su relación con Adalberto Escóbales Ruiz”; que Antonio Escóbales fue “traído al pleito por pri-mera vez” mediante la demanda enmendada; y que al así traerse como parte demandada, la acción en cuanto a él estaba prescrita.
El caso Bithorn en que se apoyó el tribunal de instancia resuelve que “a los fines de la prescripción, la fecha en que se demande a un demandado se establece inexorablemente por la fecha en que se le incluye por primera vez como demandado” y, como consecuencia, si una demanda se enmienda para incluir por primera vez a un demandado, dicha enmienda no se retrotrae a la fecha de la demanda original. El caso Bithorn ha sido reiterado en otros casos. Márquez v. Tribunal Superior, 85 D.P.R. 559, 561 (1962); Ortiz v. Gobierno Municipal de Ponce, 94 D.P.R. 472, 476 (1967).
Sin embargo, el tribunal de instancia cometió error al aplicar dicha doctrina a los hechos del presente caso al resolver equivocadamente que Antonio Escóbales fue incluido como demandado por primera vez mediante la demanda enmendada y no mediante la demanda original. Según antes indicamos, Antonio Escóbales aparece en el epígrafe de la demanda original como parte demandada y fue debidamente emplazado como tal. El nombre de Antonio Escóbales no tenía que aparecer en las alegaciones de la demanda pues la Regla 8.1 de Procedimiento Civil dispone en lo pertinente que:
*176“En la demanda, el título del pleito incluirá los nombres de todas las partes; pero en las demás alegaciones será suficiente exponer el nombre del primer litigante de cada parte con una referencia demostrativa de la existencia de otras partes.”
Una lectura de las alegaciones de la demanda original en el presente caso demuestra que'" en las mismas se hace referen-cia al “co-demandado” y a “los demandados,” lo que indica la existencia de más de un demandado, cumpliéndose así con lo dispuesto en la citada Regla 8.1. Sin embargo, como indicamos al principio, de dichas alegaciones no surge causa de acción alguna contra Antonio Escóbales, es decir, no surge de qué hechos o bajo qué derecho se le imputa responsabilidad. Pero esta cuestión fue subsanada mediante la demanda enmen-dada. Y a esta situación es de cabal aplicación lo dispuesto en la Regla 13.3 de Procedimiento Civil que dispone como sigue:
“Siempre que la reclamación o defensa expuesta en la alega-ción enmendada surgiere de la conducta, transacción o evento expuesto en la alegación original, las enmiendas se retrotraerán a la fecha de la alegación original.”
La reclamación en la demanda enmendada contra Antonio Escóbales surge del envento del accidente expuesto en la demanda original y, por consiguiente, dicha reclamación debe retrotraerse a la fecha de la demanda original. Sánchez v. Cooperativa Azucarera, 66 D.P.R. 346, 349-350 (1946); Roses v. Julia, 67 D.P.R. 518, 521-525 (1947); Noble v. Rodríguez, 69 P.R.R. 482, 492-493 (1949); Lugo Ortiz v. Ferrer, 85 D.P.R. 862, 867-868 (1962); Ortiz v. Gobierno Municipal de Ponce, 94 D.P.R. 472, , 479 (1967). Véase además, Figueroa v. Tribunal Superior, 88 D.P.R. 122 (1963). La excepción a la citada Regla 13.3 establecida en el caso Bithorn surge sólo cuando se trae por primera vez al pleito a un demandado después de vencido el término prescriptivo.
*177En vista de lo anterior, se dictará sentencia revocando la dictada por el Tribunal Superior, Sala de Ponce, en este caso en i abril 1972 y devolviendo el caso al tribunal de instancia para ulteriores procedimientos consistentes con lo aquí resuelto.